SUPERIOR COURT
                                         OF THE
                                   STATE OF DELAWARE
FERRIS W. WHARTON                                 NEW CASTLE COUNTY COURTHOUSE
      JUDGE                                       WILMINGTON, DE 19801-3733



December 8, 2014


Sterling Hobbs a.k.a. Amir Fatir
SBI # 13
1181 Paddock Road
Smyrna, Delaware 19977


                               Letter and Order
         RE: Pending 1979 Motion for Correction of Sentence – 75060892DI


Dear Mr. Hobbs:

      The Court has received your letter titled “Pending 1979 Motion for Correction
of Sentence.” In your letter you assert that you are entitled to have your thirty year
sentence for Possession of a Deadly Weapon During the Commission of a Felony
vacated based upon an unsettled Motion for Correction of Sentence filed in 1979.
You write that the State did not oppose the Motion in 1979 pursuant to the Delaware
Supreme Court decision in State v. Davis 1 and that the vacation was never executed
and “appears to be falling through the cracks.” 2

      In 1986, the Delaware Supreme Court issued an Opinion in LaCompte v. State3
that overruled State v. Davis. Therefore, the Davis case is no longer good legal


1
  400 A.2d 292 (Del. 1979).
2
  Def. Mot., D.I. 249, at pg. 1.
3
  516 A.2d 898 (Del. 1986).
precedent. Your sentence on Possession of a Deadly Weapon During the Commission
of a Felony cannot be vacated based upon old law that is now invalid. 4

          Therefore, your request is hereby DENIED.


                                                Sincerely yours,



                                                /s/ Ferris W. Wharton
                                                   Judge




FWW/jnl




4
    See Super. Ct. Crim. R. 35(a).
                                            2